DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14-20 are pending.
Claims 1-13 are cancelled.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).


Response to Amendment
The amendment, filed 11 July 2022, is fully responsive.

Applicant’s amendments to the drawings have overcome each and every objections previously set forth. The objections of the drawings have been withdrawn.

Applicant’s amendments to the claims 14-20 have overcome each and every objections previously set forth. The objections of the claims 14-20, previously set forth, have been withdrawn.
While The Office put best effort to identify informalities and to recommend corrections, The Office requests Applicant to evaluate the claims thoroughly to ensure that Applicant’s intention of the claims and antecedence of claimed elements are clearly recited. For one example, claim 14 recites “user and environment adherence levels” and also “adherence levels”, claim 16 recites “a user adherence level and an environment adherence level”, and claim 17 recites “user adherence level preferences”. Claims 16-17 are dependent claims of claim 14. If there are relationships amongst these elements, Applicant is encouraged make appropriate corrections to clearly recite what Applicant intends to claim.

Applicant’s amendments to the claims 18-20 have overcome each and every 112(b) rejections previously set forth. The 112(b) rejections of the claims 18-20, previously set forth, have been withdrawn.


Response to Arguments
Applicant’s arguments (see Amendment page 8), with respect to the 101 rejection of the claims 14-20, are directed to that the amendments direct “these claims to processes (and a system thereof) for executing mathematical processes for improving the efficacy of environmental management devices (i.e. air conditioning, lighting) in terms of providing comfort to a plurality of users simultaneously. Thus, the claims are directed to an improvement in the functioning of a technology and the steps are integrated into a practical application thereof.
Examiner respectfully disagrees and submits that while the amendment adds an additional calculating step to generate by calculating an optimal insight, and a step to generally apply the optimal insight to generally actuate environmental management devices, the amended claim does not recite “improving the efficacy of environmental management devices (i.e. air conditioning, lighting) in terms of providing comfort to a plurality of users simultaneously.” When so evaluated, the limitation, as recited in the claim, of “actuating the plurality of environmental management devices and the computer system based on the optimal insight” is merely adding the word “actuating” (“to apply”) with the judicial exception, see MPEP 2106.04(g). That is, the limitation recites applying the judicial exception generally to the plurality of environmental management devices and the computer system, which does not integrate the abstract idea into a practical application and is not directed to an improvement in the functioning of a technology. Therefore, the argument is not deemed persuasive.
 101 rejection of the claims 14-20 is determined to be proper and is, therefore, maintained.

Applicant’s arguments (see Amendment 8-13), with respect to the 102 and 103 rejections, are directed to Saxena and Park, individually or in combination, not teaching “determining optimal environmental levels based on feedback from multiple users”.
Examiner notes that independent claim 14 (similarly independent claim 18) does not recite nor suggest “determining optimal environmental levels based on feedback from multiple users”.  Examiner respectfully reminds Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, when construing the scope of the claims, the Office is bound to consider the features being recited in the claims, but cannot incorporate the description of the Specification into the claims. See MPEP 707.07(f)  Therefore, the argument is not deemed persuasive.
102 and 103 rejections of the claims 14-20 are determined to be proper and is, therefore, maintained.


Claim Objections
Claim 14 is objected to because of the following informalities: 
“Intelligent” in line 1 should read “intelligent”
“the users” in line 4 should read “a user” or “users”
Appropriate corrections are required.

Claim 16 is objected to because of the following informalities: 
“the Environment Data Collection Process” in lines 4 should read “an environment data collection process”
“the External Data Collection Process” in lines 4-5 should read “an external data collection process”
“the environment’s comfort use profiles” in lines 6 should read “environment’s comfort use profiles”
Appropriate corrections are required.

Claim 18 is objected to because of the following informalities: 
“Intelligent” in line 1 should read “intelligent”
“the user” in line 7 should read “a user”
“A data collection agent” in line 9 should read “a data collection agent”
“An actuator” in line 21 should read “an actuator,”
“environmental devices” in line 22 should read “environmental management devices”
“A user interface” in line 24 should read “a user interface”
“Mobile” in line 29 should read “mobile”
Appropriate corrections are required.

Claim 19 is objected to because of the following informalities: 
“the AI modules (AIMs)” in lines 5-6 should read “AI modules (AIMs)”
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 18 recites “based on a trained and integrated model (MIA) for adhering users to an environment and a plurality of users with dynamic profiles” in lines 3-5 It is unclear what Applicant means by “adhering users to an environment and a plurality of users with dynamic profiles”. The phrase may be interpreted to mean adhering users to an environment and adhering the users to a plurality of users with dynamic profiles. The phrase may also be interpreted to mean adhering users with dynamic profiles to an environment. For examining purposes, the phrase has been interpreted to mean adhering users with dynamic profiles to an environment.
In addition, the claim recites “users” in line 4, “a plurality of users” in lines 4-5, and “the user” in line 7. It is unclear what the relationships are amongst these elements. For examining purposes, the elements are interpreted to be in direct relationship.
Further, the claim recites “as to maximize the adherence level for both users and environments” in lines 22-23. It is unclear what Applicant means by as to maximize the adherence level for both users and environments. The phrase may be interpreted to mean as to maximize the adherence level for users and as to maximize the adherence level for environments. The phrase may also be interpreted to mean as to maximize an adherence level between a user and an environment. For examining purposes, the phrase is interpreted to mean an adherence level between a user and an environment.

Claims 19-20 are dependent claims of claim 18. The claim 18 is rejected under 35 U.S.C. 112(b), and therefore, claims 19-20 are rejected under 35 U.S.C. 112(b).
Appropriate corrections are required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding claim 14, the claim recites, “- calculating the dynamic user and environment profiles using Al techniques, … , - calculating the user and environment adherence levels, - generating an optimal insight, wherein the optimal insight is generated by the computer system calculating a selection of insights based on a similarity calculation applied to the user and environment adherence levels, and determining the optimal insight closest to each insight of the selection of insights … , and recalculating the dynamic user and environment profiles”. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, are concepts that fall into the “mathematical concept” group of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  Claim 14 recites “collecting data from the environment through sensors and user data through registrations and interaction with a computer system to deliver feedback on comfort levels”, and “actuating the plurality of environmental management devices and the computer system based on the optimal insight to improve adherence levels, deliver insights, graphic interface built with graphical elements with results, and interacting with the user, restarting the process whenever there is a new comfort adjustment request”.  The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  
When so evaluated, the limitation “collecting data from the environment through sensors and user data through registrations and interaction with a computer system to deliver feedback on comfort levels” does not add more than an insignificant extra-solution activity (necessary data gathering and data output) to the judicial exception, and is not indicative of integration into a practical application, see MPEP 2106.04(g). When so evaluated, the additional limitation “actuating the plurality of environmental management devices and the computer system based on the optimal insight to improve adherence levels, deliver insights, graphic interface built with graphical elements with results, and interacting with the user, restarting the process whenever there is a new comfort adjustment request” is merely adding the word “actuating” (“to apply”) with the judicial exception, see MPEP 2106.04(g), that is, the additional limitation recites applying the judicial exception generally to the plurality of environmental management devices. The claim does not recite an improvement in a technology as set forth in MPEP 2106.04(d) and MPEP 2106.04(a).  Accordingly, the additional elements recited in the claim do not integrate the abstract idea into a practical application. The claim as a whole does not recite a meaningful limitation that would integrate the abstract ideas into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “collecting data from the environment through sensors and user data through registrations and interaction with a computer system to deliver feedback on comfort levels” represent functions that are well-understood, routine, and conventional because they are claimed in a merely generic manner, such as collecting temperature data through sensors as an indication of comfort levels. As shown in as demonstrated in Saxena et al. (US 2018/0288161 A1) paragraph [0031] (“In some embodiments, sensor information about one or more states of an environment is received. For example, sensors are located in an enclosed physical location (e.g., home, building, etc.) and sensor inputs are received for analysis to determine various states of the environment (e.g., state of devices, temperature, humidity, brightness, motion, states of one or more humans or animals in the environment, etc.”), Park et al. (US 2016/0147207 A1) paragraph [0054] (“The event detector 410 may include a variety of sensors such as a weight sensor, a vision sensor, a level sensor, a temperature sensor, an RF sensor and a measurement device.”), and Dragicevic et al. (US 2019/0122125 A1) paragraph [0030] (“The sensors 32A, 32B help provide context. Any number of types of context may be provided including, is it warm or cold (such as measured using a temperature sensor), what is the time of day, what is a location, what is a user doing, who is around the user, what is the mood of the user, is the user stressed or relaxed, what is the user's heart rate, does the user need to focus or need a distraction, and other contextual information.”), “collecting data from the environment through sensors and user data through registrations and interaction with a computer system to deliver feedback on comfort levels”, as recited in claim 14, is well-understood, routine, and conventional. The additional limitation “actuating the plurality of environmental management devices and the computer system based on the optimal insight to improve adherence levels, deliver insights, graphic interface built with graphical elements with results, and interacting with the user, restarting the process whenever there is a new comfort adjustment request” does not amount to significantly more as it is merely adding the word “actuating” (“to apply”) with the judicial exception.  The additional limitation recites applying the judicial exception generally to the plurality of environmental management devices, and does not impose a meaningful limit on practicing the abstract idea, see MPEP 2106.05(g). The claim is not patent eligible.
Claims 15-17 simply add more detail to or are cumulative to the abstract idea of claim 14.
Claim 18 is not patent eligible for the similar reasons as described for the claim 14 above.
Claim 19 recites general recitation of applying the abstract idea. While the phrase “executes the commands to turn air conditioning and lighting on and off and send a temperature setpoint to air conditioning equipment” recites a possible, meaningful limitation that may integrate the abstract ideas into a practical application, none of the “all of which can be remotely executed manually by the user, automatically through ON/OFF hourly programming, or as a result of the AI Modules (AIMs)” ties the abstract idea as recited in claim 18 in executing “the commands to turn air conditioning and lighting on and off and send a temperature setpoint to air conditioning equipment”.
Claim 20 recites extra solution activities.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saxena et al. (US 2018/0288161 A1), hereinafter ‘Saxena’.

Regarding claim 14, Saxena teaches:
A method of Intelligent environment management, which aims to find user and environment adherence levels and use them to make set point adjustments to a plurality of environmental management devices and interact with the users; whereas said process comprising the steps of: (Saxena: figure 2A-8; [0027] “An interactive device controller is disclosed. For example, network connected smart devices of a deployment environment are controlled autonomously using a controller hub that anticipates needs of a user and automatically controls smart devices without requiring the user to manually operate a complex set of the smart devices in a remote control fashion. The controller hub may anticipate needs of the user by applying machine learning, specified preferences of the user, and/or automation rules to detected sensor inputs (e.g., inputs from camera, microphone, motion detector, etc.).”; [0028] “In some embodiments, context information is utilized in learning and detecting states (e.g., detected user activities) that trigger one or more actions. For example, rather than relying on raw sensor information to learn and detect a state that triggers an appropriate network connected smart device action, detected information from one or more sensors in an environment is analyzed in a context of higher level context information known about the specific environment where the sensors are located (e.g., sensor information combined with associated context information to generate and/or as an input to a prediction model). This allows sensor data to be interpreted as contextual events that are used by one or more models to detect a state/activity of a user. By using the higher level contextual events as inputs to these models, the models can be used across various different environments by using various different mappers/translators for different sensor data of the different environments.”; [0080] “In some embodiments, an optimization function is utilized to modify a property of a controllable device. For example, at each periodic interval, state inputs are received (e.g., user states, device/sensor states, environmental states, states of 214, etc.) and utilized to select the optimal property setting of the controllable device given the state inputs.”) [The environment control process as illustrated in figures 2A-8, read on “A method of Intelligent environment management”. The environment condition/state, that is controlled by the smart devices, meeting the needs of the user based on the learned context of the environment reads on “user and environment adherence levels”. Modifying the property settings of the controllable devices based on the user states reads on “to make set point adjustments …”.]
calculating the dynamic user and environment profiles using AI techniques, (Saxena: [0027] “An interactive device controller is disclosed. For example, network connected smart devices of a deployment environment are controlled autonomously using a controller hub that anticipates needs of a user and automatically controls smart devices without requiring the user to manually operate a complex set of the smart devices in a remote control fashion. The controller hub may anticipate needs of the user by applying machine learning, specified preferences of the user, and/or automation rules to detected sensor inputs (e.g., inputs from camera, microphone, motion detector, etc.).”; [0055] “The shown signal aggregators take one or more of the input signals and output a corresponding contextual input (e.g., water sound detected in the kitchen, a female person in the kitchen, etc.). By using the signal aggregators, sensor data from various different sensors can be aggregated together to output a combined cohesive contextual input that provides higher semantic level context to otherwise raw sensor data. For example, portions of detector sensor data are augmented with context information associated with component regions corresponding to the sensor data of the input signal(s) to allow activity state prediction models to make better predictions based on the higher level contextual input rather than simply raw sensor data. This allows the activity state prediction models to work universally for different input data from sensors in different deployment environments when they are associated with same or similar context. Examples of the signal aggregators include neural networks, aggregation functions, other machine learning models, and rule functions. These signal aggregators can also be learned models that are trained across different deployment environments. For example, a “kitchen water sound detector” signal aggregator has been trained using training data from different apartments of different users.”) [The predicting activity state of the user and environment reads on “calculating the dynamic user environment profiles”, and using neural network or machine learning reads on “using AI techniques”.]
collecting data from the environment through sensors and user data through registrations and interaction with a computer system to deliver feedback on comfort levels, (Saxena: [0029] “In some embodiments, an environment is divided into component regions. Specific context information is associated with each component region. For example, information about spatial geometry, functional properties, and/or acoustic information associated with each component region that has been specified, detected, and/or learned is associated with corresponding component regions. When an input is received (e.g., sensor data), one or more component regions associated with the input are identified and associated context information is obtained. Then using at least the context information, a state (e.g., user activity) in the environment is determined. The determined state of the user may be used to trigger a network connected smart device.”; [0031] In some embodiments, sensor information about one or more states of an environment is received. For example, sensors are located in an enclosed physical location (e.g., home, building, etc.) and sensor inputs are received for analysis to determine various states of the environment (e.g., state of devices, temperature, humidity, brightness, motion, states of one or more humans or animals in the environment, etc.). In some embodiments, one or more states are associated with a measure of certainty that the state is correct based on the received sensor inputs. In some embodiments, the one or more states are determined using context information about one or more component regions associated with the sensor information.”) [Receiving the sensor data reads on “collecting data”. The sensor information being about the states of the environment, such as temperature and humidity, reads on “to deliver feedback on comfort levels”.]
calculating the user and environment adherence levels, (Saxena: [0031] “In some embodiments, sensor information about one or more states of an environment is received. For example, sensors are located in an enclosed physical location (e.g., home, building, etc.) and sensor inputs are received for analysis to determine various states of the environment (e.g., state of devices, temperature, humidity, brightness, motion, states of one or more humans or animals in the environment, etc.). In some embodiments, one or more states are associated with a measure of certainty that the state is correct based on the received sensor inputs. In some embodiments, the one or more states are determined using context information about one or more component regions associated with the sensor information.”; [0056] “Each of the shown universal activity prediction models takes one or more of the appropriate contextual inputs and contributes in outputting a probability of detection for one or more candidate detected activities. For example, a probability that “washing dishes in the kitchen” activity has been detected is determined. Based on the calculated probabilities of the different candidate detected activities, one or more of the candidate activities are selected as being detected (e.g., meets a threshold criteria).”) [Determining the activities in the environment, which includes and affects the user in the environment, based on contextual inputs, along with determining probabilities reads on “calculating the user and environment adherence levels”.]
generating an optimal insight, wherein the optimal insight is generated by the computer system calculating a selection of insights based on a similarity calculation applied to the user and environment adherence levels, and determining the optimal insight closest to each insight of the selection of insights; (Saxena: [0107] “In some embodiments, in order to determine the measure of desirability for a particular output candidate, an input state component evaluation value (e.g., component expected value) corresponding to the output candidate is determined for each input state and the input state component evaluation values for the output candidate are summed/combined (e.g., averaged) to determine the overall measure of desirability for the output candidate (e.g., total expected value). In other words, component values corresponding to each input state are summed/combined (e.g., weighted averaged) for each output candidate to determine the expected value for each output candidate. … ”) [The input state component evaluation values read on “a selection of insights”, and the averaged or weighted averaged value reads on “an optimal insight”. Averaging to determine the overall measure of desirability reads on “based on a similarity calculation applied … determining insight closest to each insight of the selection of insights”.]
actuating the plurality of environmental management devices and the computer system based on the optimal insight to improve adherence levels, deliver insights, graphic interface built with graphical elements with results, and interacting with the user, (Saxena: [0107] “The output handling types of this example include automatically performing an action to place the device in the desired setting (e.g., open or closed curtain), warning a user prior to automatically performing the action, inquiring a user whether to perform the action, and waiting for a user to manually perform the action.”; [0030] “However in certain situations, it may be difficult to definitively determine that an action to control a smart device (e.g., turn on a lightbulb) should be performed. For example, it may be difficult to definitively determine a state of a user (e.g., current action being performed by a user) given sensor inputs (e.g., camera image) when the action is triggered by the state of the user. In some embodiments, rather than simply perform or not perform the action, the user is prompted to confirm whether the action should be performed. For example, the action has been automatically identified (e.g., user has not specifically requested that the action be performed but the system has automatically identified the action as desirable) by the system to be potentially performed in anticipating needs of the user. However because the system is not sufficiently sure the action should be performed given the uncertainty in analysis results of sensor inputs, the system prompts the user via an audio output of a speaker whether the system should perform the action. If the user confirms that the action should be performed, the action is performed.”; [0151] “If at 706 it is determined that the output handling type of the selected output does not correspond to providing the warning indication that the action will be performed, at 708, it is determined whether the output handling type of the selected output corresponds to inquiring a user whether to perform the action. If at 708 it is determined that the output handling type of the selected output does correspond to inquiring whether to perform the action, at 716, a user interactive inquiry is sent to the user to inquire whether to perform the action. The inquiry may be sent via a visual inquiry (e.g., turn on lights, flash lights, change light color, inquiry on an electronic display, etc.), an auditory inquiry (e.g., voice question via speakers, audio tone, etc.), an inquiry message (e.g., email, text message, chat message, application notification, etc.), vibration inquiry, and any other type of user inquiry. In some embodiments, the inquiry may gradually increase in intensity (e.g., light intensity, color, volume, message severity, etc.) over time if the user does not provide a response.”; [0175] “In some embodiments, one or more templates are utilized to initialize the model. For example, a user is provided prebuilt graph model templates and the user is able to adjust and combine templates as needed to specify at least a portion of the graph model instance.”) [Performing the action to place the device in the desired setting reads on “actuating … based on the optimal insight”. The automatically identifying the action when the situation for change/action arises reads on “to improve adherence level, deliver insight”. Providing the user with graph model templates for interaction with the user reads on “graphic interface built with graphical elements”, and the specified portion of the graph model instance reads on “results”. Prompting the user for user input reads on “interacting with the user”.]
restarting the process whenever there is a new comfort adjustment request, and recalculating the dynamic user and environment profiles.  (Saxena: [0029] “In some embodiments, an environment is divided into component regions. Specific context information is associated with each component region. For example, information about spatial geometry, functional properties, and/or acoustic information associated with each component region that has been specified, detected, and/or learned is associated with corresponding component regions. When an input is received (e.g., sensor data), one or more component regions associated with the input are identified and associated context information is obtained. Then using at least the context information, a state (e.g., user activity) in the environment is determined. The determined state of the user may be used to trigger a network connected smart device.”; [0048] “In some embodiments, in response to detecting an event, an output response (e.g., sound, user alert, light alert, wearable alert, etc.) is generated. … In another example, light intensity is automatically adjusted based on a time of day (e.g., lights turned on a lower intensity when a subject wakes up in the middle of the night to use the bathroom.). In another example, music is automatically turned on when it is detected that a subject is eating dinner. In another example, when it is detected that ambient temperature and humidity are above threshold values and a subject is detected as sitting, a fan is automatically turned on. In another example, based on a detected pattern of a subject walking into a location, pouring water into a container, reaching for an object where a medicine is located, and drinking water, a user is informed that a subject has taken a medication. …”; [0087] At 312, candidate states of an actual state are determined. For example, candidate states that may correspond to a newly received sensor data are identified. In some embodiments, the candidate states are possible states of an actual current state of a subject (e.g., human, animal, pet, robot, other living or non-living object, etc.). For example, because the exact current state (e.g., location and activity currently being performed) of a subject may be difficult to determine from sensor data with complete accuracy, candidates states (e.g., each candidate state including a location component and an activity component) for a subject are identified.” [0088] “In some embodiments, determining the candidate states includes identifying all possible states that can be associated with the received sensor data. For example, all possible predefined activities of a subject that can be identified using data from a camera are identified. In some embodiments, determining the candidate states includes identifying the most likely candidate states. For example, rather than identifying all possible states, the most likely candidate states are identified. In some embodiments, the most likely candidate states are identified by analyzing associated sensor data received in 202 of FIG. 2A, 212 of FIG. 2B, and/or 222 of FIG. 2C. In some embodiments, determining the candidate states includes identifying a subject associated with newly received sensor data and identifying the last determined state for the subject. In some embodiments, the most likely candidate states are identified based on a previous current state. For example, for a given previous state (e.g., a location of a subject), only certain states are eligible to become the new current state (e.g., only locations adjoining the previous location) and these states are identified.”) [Any change in the user or the environment state reads on ”a new comfort adjustment request”, and continuously monitoring and receiving inputs to determine the new user state and the environment state reads on “recalculating the dynamic user and environment profiles”.]

Regarding claim 15, Saxena teaches all the features of claim 14.
Saxena further teaches:
characterized in that the AI techniques include at least one of Decision Tree, SVM, KNN, Random Forests, Regression Techniques, Genetic Algorithms, Bioinspired Techniques, Artificial Neural Networks, Fuzzy Logic, and NLP techniques to generate artificial intelligence models (AIMs). (Saxena: [0055] “Examples of the signal aggregators include neural networks, aggregation functions, other machine learning models, and rule functions. These signal aggregators can also be learned models that are trained across different deployment environments.”) [The signal aggregators read on “artificial intelligence models (AIMs)”, and the neural networks reads on “such as … Artificial Neural Networks”.]

Regarding claim 16, Saxena teaches all the features of claim 14.
Saxena further teaches:
characterized in that a user adherence level and an environment adherence level are calculated using data from a registration process, the Environment Data Collection Process, and the External Data Collection Process, in addition to user feedback in relation to received insights, the environment's comfort use profile, and user preferences as registered during the registration process. (Saxena: figures 2A-2C; [0028] “In some embodiments, context information is utilized in learning and detecting states (e.g., detected user activities) that trigger one or more actions.”; [0062] “In some embodiments, a specification of the component regions of the environment is received. For example, an externally generated specification (e.g., configured by an administrator, detected and generated by an external device, etc.) is received.”; [0138] “For example, a user may indicate a desire to perform any action to increase comfort/satisfaction of the user (e.g., user provides a voice command to “make me happy”), and it is more likely that the action will be performed without qualification (e.g., without warning or user confirmation requirement) given the user's awareness and desire for the system to perform actions to increase user satisfaction.”; [0096] “In some embodiments, the identified states are correlated with corresponding controllable device properties by analyzing a stored history of identified states and controllable device properties to identify controllable device properties that correspond with identified states.”; [0100] “Each received input may indicate corresponding states of one or more subjects (e.g., user location, user activity, user preference, user type, user profile, user category, user proficiently level, user knowledge level, user knowledge of system feature, etc.), devices (e.g., sensor data, controllable device setting, device configuration, etc.), and/or environments (e.g., time, date, weather, humidity, air quality, geographical location, etc.).”) [The user getting detected by sensors reads on “a registration process” and “user feedback”. Receiving sensor data (step 222 of figure 2C) reads on “the Environment Data Collection Process”. Receiving the externally generated specification reads on “External Data Collection Process”. The user’s comfort/satisfaction command based on current environment as determined reads on “user feedback in relation to received insight”. The history of identified states and corresponding device properties read on “the environment’s comfort use profile”. The user profile and the user preference upon detecting the user reads on “user preferences as registered …”.]

Regarding claim 17, Saxena teaches all the features of claim 14.
Saxena further teaches:
characterized in that the environment is parameterized and classified according to user adherence level preferences, generating graphic scales indicating the environment's parameterization and classification, and encouraging interaction between the user and the environment. (Saxena: [0182], figures 11-12 “At 1102, a command is received. In some embodiments, the command is a user command. For example, a user activates a switch or provides an instruction. The user command may be a voice command detected by a microphone. In some embodiments, the command is an automation command (e.g., invoked based on preset or automatically determined rules). In some embodiments, the command is detected. For example, a sensor has been triggered. In some embodiments, the command is not an explicit user command. For example, the command is automatically invoked based on sensor detected environmental properties. In some embodiments, the command is an invocation of a rule. In some embodiments, the command is a discovery of a new rule. In some embodiments, the command is a test command to test an aspect of a device/sensor.”; [0183], figures 9A-9D “At 1104, a graph model of the environment is applied to identify nodes of the graph model that are related to the command.”; [0175] “In some embodiments, one or more templates are utilized to initialize the model. For example, a user is provided prebuilt graph model templates and the user is able to adjust and combine templates as needed to specify at least a portion of the graph model instance.”) [The command reads on “users’ adherence level preferences”. Modeling of the graph model with hierarchical/classification levels/scales, as illustrated in figures 9A-9D, read on “generating graphic scales indicating …”, and the degree of hierarchy reads on “parameterization and classification”. The graphic model of user device for the user interaction to make adjustments as needed reads on “encouraging interaction between he user and the environment”.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena, in view of Park et al. (US 2016/0147207 A1), hereinafter ‘Park’.

Regarding claim 18, Saxena teaches:
A system of Intelligent environment management, which, based on a trained and integrated model (MIA) for adhering users to an environment and a plurality of users with dynamic profiles, calculates user and environment adherence levels and uses them to make setpoint adjustments to a plurality of environmental management devices and interact with the user; whereas the system comprising: (Saxena: figure 2A-8; [0027] “An interactive device controller is disclosed. For example, network connected smart devices of a deployment environment are controlled autonomously using a controller hub that anticipates needs of a user and automatically controls smart devices without requiring the user to manually operate a complex set of the smart devices in a remote control fashion. The controller hub may anticipate needs of the user by applying machine learning, specified preferences of the user, and/or automation rules to detected sensor inputs (e.g., inputs from camera, microphone, motion detector, etc.).”; [0028] “In some embodiments, context information is utilized in learning and detecting states (e.g., detected user activities) that trigger one or more actions. For example, rather than relying on raw sensor information to learn and detect a state that triggers an appropriate network connected smart device action, detected information from one or more sensors in an environment is analyzed in a context of higher level context information known about the specific environment where the sensors are located (e.g., sensor information combined with associated context information to generate and/or as an input to a prediction model). This allows sensor data to be interpreted as contextual events that are used by one or more models to detect a state/activity of a user. By using the higher level contextual events as inputs to these models, the models can be used across various different environments by using various different mappers/translators for different sensor data of the different environments.”; [0080] “In some embodiments, an optimization function is utilized to modify a property of a controllable device. For example, at each periodic interval, state inputs are received (e.g., user states, device/sensor states, environmental states, states of 214, etc.) and utilized to select the optimal property setting of the controllable device given the state inputs.”) [The environment control process as illustrated in figures 2A-8, read on “PROCESS”. The environment condition/state, that is controlled by the smart devices, meeting the needs/preferences of the user based on machine learning of the environment reads on “a trained and integrated model (MIA) for …” or “calculates user and environment adherence levels”. Modifying the property settings of the controllable device based on the user states reads on “to make set point adjustments …”.]
A data collection agent configured to collect data from sensors located in the environment and user feedback on comfort levels to transmit them to a cloud data processor (Saxena: [0029], figure 2 “In some embodiments, an environment is divided into component regions. Specific context information is associated with each component region. For example, information about spatial geometry, functional properties, and/or acoustic information associated with each component region that has been specified, detected, and/or learned is associated with corresponding component regions. When an input is received (e.g., sensor data), one or more component regions associated with the input are identified and associated context information is obtained. Then using at least the context information, a state (e.g., user activity) in the environment is determined. The determined state of the user may be used to trigger a network connected smart device.”; [0031] In some embodiments, sensor information about one or more states of an environment is received. For example, sensors are located in an enclosed physical location (e.g., home, building, etc.) and sensor inputs are received for analysis to determine various states of the environment (e.g., state of devices, temperature, humidity, brightness, motion, states of one or more humans or animals in the environment, etc.). In some embodiments, one or more states are associated with a measure of certainty that the state is correct based on the received sensor inputs. In some embodiments, the one or more states are determined using context information about one or more component regions associated with the sensor information.”) [Receiving the sensor data reads on “to collect data from sensors”. The rules engine 122, as illustrated in figure 1B, reads on “A data collection agent”, and the rules engine receiving data from the IoT sensors and transmitting to the cloud-based machine learning 120, as illustrated in figure 1B, reads on “to collect … to transmit them to the cloud”. The sensor information being about the states of the environment, such as temperature and humidity, reads on “user feedback on comfort levels”.]
the cloud data processor configured to process the dynamic user and environment profile calculations using AI, the cloud data processor configured to process the user and environment adherence level calculations and (Saxena: [0031] “In some embodiments, sensor information about one or more states of an environment is received. For example, sensors are located in an enclosed physical location (e.g., home, building, etc.) and sensor inputs are received for analysis to determine various states of the environment (e.g., state of devices, temperature, humidity, brightness, motion, states of one or more humans or animals in the environment, etc.). In some embodiments, one or more states are associated with a measure of certainty that the state is correct based on the received sensor inputs. In some embodiments, the one or more states are determined using context information about one or more component regions associated with the sensor information.”; [0051], figure 1B “FIG. 1B is a diagram illustrating an embodiment of interactions between components for automatically controlling network connected devices. Cloud-based machine learning module 120 communicates with rules engine 122.”; [0055] “Examples of the signal aggregators include neural networks, aggregation functions, other machine learning models, and rule functions. These signal aggregators can also be learned models that are trained across different deployment environments.”; [0056] “Each of the shown universal activity prediction models takes one or more of the appropriate contextual inputs and contributes in outputting a probability of detection for one or more candidate detected activities. For example, a probability that “washing dishes in the kitchen” activity has been detected is determined. Based on the calculated probabilities of the different candidate detected activities, one or more of the candidate activities are selected as being detected (e.g., meets a threshold criteria).”) [Determining the activities in of the environment, which includes and affects the user in the environment, based on contextual inputs, along with determining probabilities using machine learning (e.g., neural network) reads on “to process the … calculations using AI”. The cloud-based machine learning module 120 reads on “A cloud data processor”.]
generate an optimal insight, wherein the optimal insight is generated by the cloud data processor calculating a selection of insights based on a similarity calculation applied to the user and environment adherence levels, and determining, based on the MIA, the optimal insight closet to each insight of the selection of insights; (Saxena: [0107] “In some embodiments, in order to determine the measure of desirability for a particular output candidate, an input state component evaluation value (e.g., component expected value) corresponding to the output candidate is determined for each input state and the input state component evaluation values for the output candidate are summed/combined (e.g., averaged) to determine the overall measure of desirability for the output candidate (e.g., total expected value). In other words, component values corresponding to each input state are summed/combined (e.g., weighted averaged) for each output candidate to determine the expected value for each output candidate. … ”) [The input state component evaluation values read on “a selection of insights”, and the averaged or weighted averaged value reads on “an optimal insight”. Averaging to determine the overall measure of desirability reads on “based on a similarity calculation applied … determining insight closest to each insight of the selection of insights”.]
An actuator configured to adjust a setpoint of the plurality of environmental devices so as to maximize the adherence level for both users and environments, (Saxena: [0051] “Rules engine 122 receives input from sensors 124 and controls devices 126.”; [0080] “In some embodiments, an optimization function is utilized to modify a property of a controllable device. For example, at each periodic interval, state inputs are received (e.g., user states, device/sensor states, environmental states, states of 214, etc.) and utilized to select the optimal property setting of the controllable device given the state inputs.”) [Any one of the devices 126 reads on “An actuator”, and controlling the device by selecting optimal property setting reads on “to adjust the system’s setpoint … to find the best …”.]
A user interface configured to interact through a dashboard accessed through the web to request adjustments, send commands, view status of equipment and systems, and receive insights with visualization of results from images, graphics, text, and voice according to user-defined parameterization, and an interaction system through a Mobile application … for requesting the adjustments, sending the commands, viewing the status of equipment and systems and receiving the insights with the visualization of the results from the images, the graphics, the text, and the voice according to the user-defined parameterization. (Saxena: [0030] “However in certain situations, it may be difficult to definitively determine that an action to control a smart device (e.g., turn on a lightbulb) should be performed. For example, it may be difficult to definitively determine a state of a user (e.g., current action being performed by a user) given sensor inputs (e.g., camera image) when the action is triggered by the state of the user. In some embodiments, rather than simply perform or not perform the action, the user is prompted to confirm whether the action should be performed. For example, the action has been automatically identified (e.g., user has not specifically requested that the action be performed but the system has automatically identified the action as desirable) by the system to be potentially performed in anticipating needs of the user. However because the system is not sufficiently sure the action should be performed given the uncertainty in analysis results of sensor inputs, the system prompts the user via an audio output of a speaker whether the system should perform the action. If the user confirms that the action should be performed, the action is performed.”; [0151] “If at 706 it is determined that the output handling type of the selected output does not correspond to providing the warning indication that the action will be performed, at 708, it is determined whether the output handling type of the selected output corresponds to inquiring a user whether to perform the action. If at 708 it is determined that the output handling type of the selected output does correspond to inquiring whether to perform the action, at 716, a user interactive inquiry is sent to the user to inquire whether to perform the action. The inquiry may be sent via a visual inquiry (e.g., turn on lights, flash lights, change light color, inquiry on an electronic display, etc.), an auditory inquiry (e.g., voice question via speakers, audio tone, etc.), an inquiry message (e.g., email, text message, chat message, application notification, etc.), vibration inquiry, and any other type of user inquiry. In some embodiments, the inquiry may gradually increase in intensity (e.g., light intensity, color, volume, message severity, etc.) over time if the user does not provide a response.”; [0175] “In some embodiments, one or more templates are utilized to initialize the model. For example, a user is provided prebuilt graph model templates and the user is able to adjust and combine templates as needed to specify at least a portion of the graph model instance.”) [Prompting the user for user input reads on “interact with the user”. The automatically identifying the action when the situation for change/action arises reads on “to improve adherence level, deliver insight”. Providing the user with graph model templates for interaction with the user reads on “graphic interface built with graphical elements, and the specified portion of the graph model instance reads on “results”.] (Saxena: [0037], figure 1B “Examples of user device 108 include a laptop computer, a smartphone, a tablet computer, a desktop computer, a wearable device, a smartwatch, and any other electronic computing device of a user. In some embodiments, information from user device 108 is provided to server 106 and/or hub 104 to enable automation of devices 102. For example, a GPS location detected by user device 108 is provided to hub 104 and/or server 106 as a sensor input to determine and/or trigger device automation rules.”; [0066], figures 1C and 2B “FIG. 2B is a flowchart illustrating an embodiment of a process for automatically learning and applying control rules. The process of FIG. 2B may be at least in part performed by any device of devices 102, user device 108, hub 104, and/or server 106 of FIG. 1A. In some embodiments, at least a portion of the process of FIG. 2B is performed in 206 of FIG. 2A.”; [0067] “In some embodiments, the sensor data includes data from a user device (e.g., user device 108 of FIG. 1A). For example, data from a sensor on the user device (e.g., location sensor, GPS, accelerometer, heart rate sensor, orientation sensor, microphone, gyroscope, etc.) is received. In another example, the data from the user device includes status data and/or user specified data.”) [The user device reads on “A user interface”.]

Saxena does not explicitly teach: an interaction system through a Mobile application, installed on a smartphone of the user from cloud stores.
Park teaches:
an interaction system through APP Mobile application, installed on a smartphone of the user from cloud stores. (Park: [0046] “The user of the mobile device 104 (user of the home appliances 102) accesses the manufacture company server 110 using a communication network and then downloads an application (also referred to as an “appl” or “app”) enabling integrated management of the home appliances 102 present in the home 100 from the manufacture company server 110 and installs the same in the mobile device 104 of the user. Alternatively, when the mobile device 104 includes a Google “Android” operating system, the user downloads an application for integrated management of the home appliances 102 from the Google Play. When the mobile device 104 includes an Apple “iOS” operating system, the user downloads an application for integrated management of the home appliances 102 from the App Store.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saxena and Park before them, to have mobile device download mobile application from application stores.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for the user to download applications to monitor and control home appliances using their own mobile devices (Park: [0003] “The present disclosure relates to a home appliance, a mobile device and a home appliance control system to acquire state information of the home appliance through a mobile device capable of operating applications and to control the home appliance.”).

Regarding claim 19, Saxena and Park teach all the features of claim 18.
Saxena further teaches:
characterized in that the user interface executes the commands to turn air conditioning and lighting on and off and send a temperature setpoint to air conditioning equipment, all of which can be remotely executed manually by the user, automatically through ON/OFF hourly programming, or as a result of the AI Modules (AIMs). (Saxena: [0029] “In some embodiments, an environment is divided into component regions. Specific context information is associated with each component region. For example, information about spatial geometry, functional properties, and/or acoustic information associated with each component region that has been specified, detected, and/or learned is associated with corresponding component regions. When an input is received (e.g., sensor data), one or more component regions associated with the input are identified and associated context information is obtained. Then using at least the context information, a state (e.g., user activity) in the environment is determined. The determined state of the user may be used to trigger a network connected smart device.”; [0030] “However in certain situations, it may be difficult to definitively determine that an action to control a smart device (e.g., turn on a lightbulb) should be performed. For example, it may be difficult to definitively determine a state of a user (e.g., current action being performed by a user) given sensor inputs (e.g., camera image) when the action is triggered by the state of the user. In some embodiments, rather than simply perform or not perform the action, the user is prompted to confirm whether the action should be performed.”; [0044] “For example, if it is detected that a person is reading a book on a desk, then the system will turn on reading lights. The pre-conditions of a rule may be based on one or more properties of the environment model.”; [0045] “For example, sensor data at various points in time as well as device control events of devices 102 (e.g., pressing a light switch, changing a temperature of a thermostat, etc.) are logged. By learning the preferences/configurations desired by users, the preferences/configurations may be recreated when the conditions in the environment match the previously recorded conditions. In some embodiments, statistical models (e.g., transition model) of the control action of devices are determined. For example, when a network connected light bulb is turned on or off, the associated environmental conditions (e.g., user location, action, time of day, etc.) and associated controllable device status are stored.”) [The user confirming to perform the action, which is a result of the learning, reads on “the user interface executes commands … as a result of the AI Modules (AIMs)”.]

Regarding claim 20, Saxena and Park teach all the features of claim 18.
Saxena further teaches:
characterized in that the data collection agent is installed in an IoT station and configured to collect, prepare, pre-process, and filter local sensing data for transmission to the cloud data processor in real time, through discrete signals, in current, voltage, wireless, WiFi, local physical data network, or data input by the user through cell phones, wearables, speakers, and home assistants, computers, laptops, or tablets. (Saxena: [0036] “In some embodiments, hub 104 and devices 102 have been deployed in the same environment. For example, devices 102 include devices that have been deployed in a home and hub 104 wirelessly communicates with the devices within the home via a short range wireless signal.”; [0067] “In some embodiments, the sensor data is received dynamically. For example, the sensor data is received when sensor data has been detected. In some embodiments, the received sensor data is received from a plurality of sensor devices. In some embodiments, the sensor data is received at a hub (e.g., hub 104 of FIG. 1A) and the sensor data is shared/sent to another hub and/or sent to the computing cloud for processing (e.g., sent to server 106 of FIG. 1A).”) [The same environment or the home reads on “an IoT station”, and the dynamically sensing and sharing data to the computing cloud reads on “for transmission to the cloud data processor in real time”.]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116